Citation Nr: 0930764	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a cervical spine disorder.

2.  Entitlement to a rating higher than 40 percent for a low 
back disability, degenerative disc disease of the lumbar 
spine with residuals of a fracture of the L-5 transverse 
process.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from August 1950 to 
November 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
Veteran's petition to reopen his claim for service connection 
for degenerative joint disease of the cervical spine with 
spondylosis and a partial fusion at C2-3-4 and degenerative 
changes, and denied his claim for a disability rating higher 
than 40 percent for degenerative disc disease of the lumbar 
spine with residuals of a fracture of the L5 transverse 
process.

In an April 2008 decision, the Board also denied both claims.  
The Veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a June 2009 order, 
granting a joint motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.  

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

According to the joint motion, this case must be remanded so 
the Veteran can be provided proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), and to afford him an 
appropriate VA examination to reassess the severity of his 
service-connected low back disability.



Regarding the VCAA notice deficiencies, there needs to be 
compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez, the Court held that adequate VCAA notice 
in a claim for a higher rating for a service-connected 
disability requires that VA notify the Veteran that, to 
substantiate the claim for an increased rating:  (1) he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening has on his 
employment and daily life; (2) if the diagnostic code under 
which his disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by him demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to him; (3) he must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that he may 
submit (or ask VA to obtain) that are relevant to 
establishing his entitlement to increased compensation.

Additional VCAA notice is also required concerning the 
Veteran's petition to reopen his previously denied claim for 
service connection for a cervical spine disorder on the basis 
of new and material evidence.  The joint motion pointed out 
that none of the notice letters to him have complied with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the Court 
indicated that he must be (1) notified of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify him of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and 
(3) notify him of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits.  See also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006), wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.

And lastly, the joint motion concluded the Veteran should be 
afforded a VA examination to reassess the severity of his 
service-connected low back disability.  The joint motion 
cited several specific reasons why a VA examination performed 
in June 2004 was inadequate for rating purposes.  38 C.F.R. 
§ 4.2.  The first deficiency involves the VA examiner's 
inability to provide an adequate opinion because he did not 
have the Veteran's claims file to review the pertinent 
medical history.  The RO asked the VA examiner to determine 
whether it was at least as likely as not the Veteran's disc 
disease at L3-4 is related to his 
service-connected low back disability involving degenerative 
disc disease of the lumbar spine with residuals of a fracture 
of the L-5 transverse process.  Unfortunately, though, the 
examiner indicated he was unable to answer the question 
without resorting to pure speculation because the claims file 
was not available for his review.  The second deficiency with 
that examination was the lack of discussion concerning the 
extent of any functional loss the Veteran may have due to 
pain, weakness, fatigability, or incoordination of his spine.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

Therefore, to comply with the joint motion, the Veteran needs 
to be reexamined to reassess the current severity of his low 
back disability and address these prior examination 
shortcomings.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of the Veteran's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Regarding his claim for an increased 
rating for his service-connected low back 
disability, send the Veteran another VCAA 
notice letter to comply with the Court's 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This supplemental 
VCAA notice should specifically include 
the following:  (i) notify him that, 
to substantiate this claim for a higher 
rating for this disability, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of this disability 
and the effect that worsening has on his 
employment and daily life; (ii) provide 
him the applicable rating criteria, 
including Diagnostic Code 5293 (in effect 
prior to September 26, 2003) and 
Diagnostic Code 5243 (in effective since 
September 26, 2003); (iii) notify him 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable (i.e., 0 
percent) to as much as 100 percent, based 
on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (iv) 
provide examples of the types of medical 
and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to 
establishing his entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Also send the Veteran a supplemental 
VCAA notice letter to comply with the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In particular, this 
letter must notify him of the specific 
reason(s) for the previous denial of his 
claim for service connection for a 
cervical spine disorder in October 2001; 
(2) apprise him of the type of evidence 
and information necessary to reopen this 
claim, i.e., explain what would 
constitute new and material evidence; and 
(3) explain what specific evidence is 
required to substantiate the elements 
needed to grant the underlying claim on 
the merits.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected low back disability, 
degenerative disc disease of the lumbar 
spine with residuals of a fracture of the 
L-5 transverse process, including any 
associated orthopedic and neurological 
symptoms.  The claims file, including a 
complete copy of this remand and the 
joint motion, must be made available to 
the examiner for review for the pertinent 
medical and other history.

Any special diagnostic testing and 
evaluation deemed necessary should be 
performed.  The examiner must describe 
all symptomatology referable to the 
Veteran's service-connected low back 
disability, including any neurological 
pathology such as sciatic neuropathy or 
radiculopathy affecting the lower 
extremities.  


The examiner must also indicate whether 
it is at least as likely as not that the 
Veteran's disc disease at L3-4 is related 
to or part and parcel of his service-
connected low back disability.

In reporting the results of range-of-
motion testing, the examiner must 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
premature or excess fatigability on use.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during 
flare-ups.  As well, the examiner should 
indicate whether there is ankylosis.

Normal ranges of motion of the 
thoracolumbar spine for VA purposes are 
from 0 to 90 degrees of flexion, 
from 0 to 30 degrees of extension, from 0 
to 30 degrees of left and right lateral 
flexion, and from 0 to 30 degrees of left 
and right rotation.  See the Schedule for 
Rating Disabilities effective September 
26, 2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.

Further regarding the Veteran's disc 
disease (intervertebral disc syndrome 
(IVDS)), the examiner must note the 
frequency and total duration of any 
incapacitating episodes in the past 12 
months.  An incapacitating episode is a 
period of acute signs and symptoms due to 
the IVDS requiring bed rest prescribed by 
a physician and treatment by a physician.

The examiner must also provide an opinion 
concerning the impact of the Veteran's 
service-connected low back disability on 
his ability to work (engage in 
substantially gainful employment).

The examiner must discuss the rationale 
for all opinions expressed.

4.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



